Title: To James Madison from William Savage, 27 July 1804 (Abstract)
From: Savage, William
To: Madison, James


27 July 1804, Kingston, Jamaica. “My last accompanied Original & Duplicate of a list of names of persons who represent themselves to be Americans onboard the Men of War on this Station, of late I have been very unsuccessful in my application for their liberation, nothing short of my possitive knowledge of a mans being born in America will now procure their discharge, a document from your Office will effect it, therefore I am under the necessity of transmitting names as I receive them.
“It is a fact that hundreds of Irish Scotch & English obtain protections, which I have seen, but the protection states nothing more than that they are Citizens of the UStates. A great number of real Americans are pressd out of British Guineamen & other British Vessels that arrive in the fleets here & others who dessert from the American vessels daily arriving here & some taken out of American Vessels recaptured & brought in here, of this last class I have been fortunate in getting many of them liberated, I have done all in my power it now remains for their friends to transmit you proofs which when I receive through your Office will liberate them.”
